OPINION — AG — ** PROFESSIONAL ENGINEERS  LAND SURVEYORS — BUSINESS CARDS — REPRESENT ** PURSUANT TO 59 Ohio St. 475.22 [59-475.22], AN EMPLOYEE OR SUBORDINATE OF A PERSON HOLDING A CERTIFICATE OF REGISTRATION FROM THE BOARD OF REGISTRATION FOR PROFESSIONAL ENGINEERS AND LAND SURVEYORS 'MAY NOT' USE IN CONNECTION WITH HIS OR HER NAME ANY TITLE OR DESCRIPTION OR ANY CARDS OR LETTERHEAD WHICH CONVEY THE IMPRESSION THAT SUCH EMPLOYEE OR SUBORDINATE IS AN ENGINEER UNLESS HE OR SHE IS DULY REGISTERED WITH THE BOARD. HOWEVER, THE WORK OF AN EMPLOYEE OR SUBORDINATE IS `NOT' PROHIBITED AS LONG AS SUCH WORK COMPLIES WITH THE REQUIREMENTS OF 59 Ohio St. 475.22 [59-475.22](3) (PROFESSIONS AND OCCUPATIONS, EXEMPT, BUSINESS, PRACTICE, CERTIFICATE OF REGISTRATION) CITE: 59 Ohio St. 475.1 [59-475.1], 59 Ohio St. 475.20 [59-475.20], 59 Ohio St. 475.22 [59-475.22] (PATRICIA REDD DEMPS)